Citation Nr: 0527850	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  99-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a April 1998 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office (RO) in Wichita, Kansas, that denied the 
benefit sought on appeal.  The appellant in this case is the 
surviving spouse of a veteran who had active service from 
September 1943 to November 1945 and who was a Prisoner of War 
of the German Government for eleven months during World War 
II.  He died in January 1992.  The appellant appealed the 
RO's decision to the BVA, and the case was referred to the 
Board for appellate review.  

In March 2001, the Board affirmed the RO's denial of the 
benefit sought on appeal.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in October 2001, the 
Court granted a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) filed in the case and vacated the 
Board's decision. 

Shortly before the claim was returned to the Board, a case 
decided by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) directed the VA to stay proceedings 
in all claims for DIC benefits under 38 U.S.C.A. § 1318.  
National Organization of Veterans Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001).  After expedited rule making directed by the Federal 
Circuit, the stay was lifted as to most such claims following 
the Federal Circuit's decision in National Organization of 
Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  The Board then returned the 
case to the RO in June 2003 for additional development, and 
the case was subsequently returned to the Board for further 
appellate review.  

In a decision dated in May 2004, the Board again denied the 
appellant's claim.  Another appeal to the Court resulted in 
the Court granting a Joint Motion for Remand and vacating the 
Board's May 2004 decision in a June 2005 order.  The case was 
returned to the Board for compliance with the instructions in 
the Joint Motion.  

The Board also notes that in a May 1994 decision, the Board 
denied claims for service connection for the cause of the 
veteran's death and for service connection for a skin 
disorder for purposes of accrued benefits.  The Court 
affirmed the Board's decision in a decision dated August 26, 
1998.  The appellant's attorney has subsequently requested 
the claim of entitlement to service connection for the cause 
of the veteran's death be reopened.  This matter was referred 
to the RO in the Board's March 2001 and May 2004 decisions.  
However, it is not clear whether the RO has taken any action 
with respect to this request, and consequently, this matter 
is again referred to the RO for appropriate action.



REMAND

A preliminary review of the record following the Court's most 
recent action discloses a need for further development by the 
RO prior to further appellate review.  In this regard, the 
Board's May 2004 decision explained that claims such as the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318 based on a theory of "hypothetical entitlement" was 
precluded based on the amended version of 38 C.F.R. § 3.22 
effective in January 2000.  However, the Joint Motion 
indicated that "the Board's conclusion that there is no 
'hypothetical entitlement' is questionable and remand is 
necessary to comply with this Court's decision in Stegall v. 
West, 11 Vet. App 268, 271 (1998), or to provide an adequate 
explanation of why it need not."  Joint Motion at 7.  The 
Joint Motion cited Rodriguez v.  Nicholson, ___ Vet. App. 
___, No. 03-1276 (Aug. 5, 2005) as a case then pending before 
the Court for the proposition of whether "hypothetical 
entitlement" was a viable issue as it pertained to the 
retroactive application of 38 C.F.R. § 3.22.  

That case has since been decided and held that the amended 
version of 38 C.F.R. § 3.22 could not be applied 
retroactively and that the appellant was entitled to pursue 
her DIC claim under the provisions of 38 U.S.C.A. § 1318 
based on a theory of "hypothetical entitlement."  Since the 
appellant in this case filed her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318 based on a theory of 
"hypothetical entitlement" prior to January 2000, the date 
the amended version of 38 C.F.R. § 3.22 became effective, a 
similar result is dictated by Rodriguez v. Nicholson, ___ 
Vet. App. ___, No. 03-1276 (Aug. 5, 2005).  

However, the Board is unable to proceed with any further 
appellate review at this time, also dictated by the Rodriguez 
case.  In that case, the Court pointed out that the required 
Veterans Claims Assistance Act of 2000 (VCAA) notice was 
inadequate and prejudicial to the appellant in failing to 
inform her of what information or evidence was needed to 
substantiate her DIC claim under the provisions of 38 
U.S.C.A. § 1318 based on a "hypothetically . . . entitled to 
receive" theory.  Such a situation exists in this case and 
must be addressed by the RO in order to ensure due process 
and fairness in the adjudication of this claim.  

The Court noted in the Rodriguez case that it would be 
fundamentally unfair to the appellant for the Court to apply 
the pleading requirement set forth in the case of Cole v. 
Principi, 13 Vet. App. 268 (1998) when the VA had provided 
her no notice of the evidence needed to substantiate a 
"hypothetically . . . entitled to receive" basis for her 
DIC claim and that the appellant's failure to meet the 
specificity requirement set forth in Cole for pleading a 
"hypothetically . . . entitled to receive" DIC claim was 
not dispositive of the appeal.  In Cole, the Court held that 
a claimant must, prior to the Board decision, set forth how, 
based on the evidence in the veteran's claims file, or under 
VA's control, at the time of the veteran's death and the law 
then applicable, the veteran would have been entitled to a 
total disability rating for the 10 years immediately 
preceding the veteran's death." Cole, 13 Vet. App. at 278.  
As such, further notice from the RO to the appellant and her 
attorney is necessary, as well as further pleading from the 
appellant and her attorney consistent with the requirements 
of Cole v. Principi, 13 Vet. App. 268 (1998).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the appellant 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The RO should provide the appellant 
and her attorney notice of the substance 
of the VCAA in connection with her claim 
for DIC under the provisions of 38 
U.S.C.A. § 1318 based on a theory of 
"hypothetical entitlement."  Consistent 
with 38 U.S.C.A. §  5103(a) and 38 C.F.R. 
§ 3.159(b), the notice should (1) inform 
the appellant about the information and 
evidence not of record that was necessary 
to substantiate her claim; (2) inform the 
appellant about the information and 
evidence the VA would seek to provide; 
(3) inform the appellant about the 
information and evidence the appellant 
was expected to provide; and (4) request 
the appellant to provide any information 
or evidence in her possession that 
pertains to her claim.  The appellant 
should be reminded that the evidence that 
can be considered is limited to the 
evidence in the veteran's claims file, or 
under VA's control, at the time of the 
veteran's death.

2.  The RO should request additional 
argument or pleadings from the appellant 
and her attorney in connection with her 
claim for DIC under the provisions of 38 
U.S.C.A. § 1318 based on a theory of 
"hypothetical entitlement" consistent 
with the requirements set forth by the 
Court in Cole v. Principi, 13 Vet. App. 
268 (1998).  This pleading or argument 
should set forth how, based on the 
evidence in the veteran's claims file, or 
under VA's control, at the time of the 
veteran's death and the law then 
applicable, the veteran would have been 
entitled to a total disability rating for 
the 10 years immediately preceding the 
veteran's death.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her attorney should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit additional 
evidence, subject to the limitations that the evidence under 
VA's control at the time of the veteran's death, and/or 
argument she desires to have considered in connection with 
her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until she is 
notified.

Given the age of the appellant in this case, this claim must 
be afforded expeditious treatment.  The law also requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A §§ 
5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

